Hoopeb, J.
1. Evidence that a witness, since the trial, has made declarations that his testimony given upon the trial was false is not cause for the grant of a new trial. Clark v. State, 117 Ga. 254 (8) (43 S. E. 853), and cit. Especially is this true where it does not appear that the verdict could not have been obtained without such evidence. Richardson v. Roberts, 25 Ga. 671.
2. Under the principles above announced, the trial court did not err in overruling the sole special ground of the motion for a new trial, which was based on statements, made after the trial, by Eddie Baker, a witness for the plaintiff, to the effect that his tesitmony given upon the trial was false. Furthermore, it appears from the record in this case that another witness, whom it is not sought to impeach, gave the same testimony on the trial as did the witness whose testimony is attacked.
3. There being evidence to show that the plaintiff paid the defendant for certain described furniture, and that some of the specified articles were not delivered, the market value of the same being proved, the verdict in favor of the plaintiff was authorized by the evidence, and the judge of the superior court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Buhe, J., concur.